ADAMS, District Judge
(concurring). Unless the so-called warrant statements were admissible in evidence as tending to show that the warrants wrapped in them were exchanged for the bonds sued on, there was no evidence identifying such warrants with the bonds, and no defense was made to plaintiff’s right of recovery on the bonds.
After a careful reconsideration of the subject, I am satisfied, for the reasons stated in the opinion of the majority, that the warrant statements were properly excluded by the trial court. As a neces-„ sary result, the judgment for the plaintiff below should have been affirmed, and the petition for a rehearing should be denied, whether the county clerk’s account book or the bond register were admissible in evidence or not. Accordingly, I concur in denying the petition for a rehearing, without expressing any opinion on the questions argued in the brief filed in support of the petition, relating to the admissibility of the clerk’s account book or bond register.